United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-40164
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRANCISCO MENDEZ-LOPEZ, also known as Rigobert Lopez,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-02-CR-463-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Francisco Mendez-Lopez (Mendez)

has moved for leave to withdraw from this direct appeal and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Mendez has received a copy of counsel’s motion and brief

but has not filed a response.    Our independent review of the

brief and the record discloses no nonfrivolous issue in this

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.